Case: 19-50623   Document: 00515328788   Page: 1   Date Filed: 03/02/2020




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                              United States Court of Appeals
                                                                       Fifth Circuit

                                                                     FILED
                               No. 19-50623                      March 2, 2020
                             Summary Calendar
                                                                Lyle W. Cayce
                                                                     Clerk
UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

MARIO RODOLFO CHAIREZ-MEDINA,

                                         Defendant-Appellant

Consolidated with 19-50624

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

MARIO RODOLFO CHAIREZ-MEDINA, also known as Mario Rodolfo
Chairez-Medina, also known as Rodolfo Chairez-Medina, also known as Juan
Carlos Garcia, also known as Juan Carlos Martinez-Garcia, also known as
Rodolfo Mario Chairez-Medina, also known as Mario Rodolfo Medina-Chairez,
also known as Rodolfo Mario Medina-Chairez, also known as Mario Rodolfo
Medina, also known as Mario Rodolfo Chairez,

                                         Defendant-Appellant


                Appeals from the United States District Court
                      for the Western District of Texas
                          USDC No. 4:07-CR-225-1
                          USDC No. 4:18-CR-795-1
     Case: 19-50623      Document: 00515328788         Page: 2    Date Filed: 03/02/2020


                                     No. 19-50623
                                   c/w No. 19-50624

Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Mario Rodolfo Chairez-Medina appeals from a judgment revoking his
previously-imposed supervised release and a judgment of conviction on his
guilty plea to illegal reentry, in violation of 8 U.S.C. § 1326. He argues that
the enhancement of his sentence based on his prior conviction pursuant to
§ 1326(b)(2), which increased the statutory maximum term of imprisonment to
20 years for his illegal reentry offense, is unconstitutional because his prior
conviction is treated as a sentencing factor rather than an element of the
offense that must be alleged in the indictment and found by a jury beyond a
reasonable doubt. He concedes that the issue is foreclosed by Almendarez-
Torres v. United States, 523 U.S. 224 (1998), but he seeks to preserve the issue
for possible Supreme Court review because, he argues, subsequent decisions
indicate that the Supreme Court may reconsider its holding in Almendarez-
Torres. The Government moves for summary affirmance, urging that Chairez’s
argument is foreclosed.
       The parties are correct that Chairez’s argument is foreclosed by
Almendarez-Torres. See United States v. Wallace, 759 F.3d 486, 497 (5th Cir.
2014); United States v. Rojas-Luna, 522 F.3d 502, 505-06 (5th Cir. 2008).
Accordingly, the Government’s motion for summary affirmance is GRANTED,
see Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), the
Government’s alternative motion for an extension of time to file a brief is
DENIED AS MOOT, and the judgments of the district court are AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.


                                             2